August 10, 2001

 

F.Y.I. Incorporated

3232 McKinney Avenue, Suite 900

Dallas, Texas  75204

Attention:      Barry L. Edwards

 

Re:          Credit Agreement dated as of April 3, 2001 among F.Y.I.
Incorporated ("F.Y.I."), the lenders party thereto and Bank of America, N.A., as
administrative agent (the "Administrative Agent"), as amended (as the same may
be further amended or otherwise modified from time to time, the "Credit
Agreement"; capitalized terms used and not otherwise defined herein shall have
the meanings set forth in the Credit Agreement)

 

Ladies and Gentlemen:

 

F.Y.I. has advised the Administrative Agent and the Lenders that commencing on
June 30, 2001 and continuing through the date hereof F.Y.I.'s Consolidated Net
Worth has been less than the minimum amount required by Section 10.1 of the
Credit Agreement, and therefore an Event of Default exists under Section 11.1(c)
of the Credit Agreement by reason of F.Y.I.'s failure to comply with the
financial covenant set forth in Section 10.1 during such period (the "Existing
Default" and such covenant, the "Violated Covenant").  In accordance with the
Credit Agreement, F.Y.I. has requested that the Lenders waive the Existing
Default.

 

F.Y.I. has also advised the Administrative Agent and the Lenders that F.Y.I.
would like to exclude any after tax gain related to the disposition of the
assets of MAVRICC Management Systems ("MAVRICC") from the calculation of
Consolidated Net Income for the fiscal quarter ending September 30, 2001 (the
"Affected Fiscal Quarter") for purposes of computation of the minimum
Consolidated Net Worth required by Section 10.1 as of the end of the Affected
Fiscal Quarter.  An explanation of the reasons for the requested exclusion of
any after tax gains related to the MAVRICC Disposition (as such term is defined
below) is included in the letter dated July 31, 2001 from Barry L. Edwards of
F.Y.I. to Steven A. Mackenzie of the Administrative Agent, a true and correct
copy of which is attached as Exhibit A hereto.

 

Subject to the terms and conditions of this letter (the "Waiver Letter"), each
of the undersigned Lenders (a) waives the Existing Default and agrees not to
exercise any rights or remedies available as a result of the occurrence thereof
for the period from June 30, 2001 to the earlier to occur of (i) the disposition
by F.Y.I. of the assets of MAVRICC in accordance with the terms of the
conditional consent set forth in Section 2.5 of the First Amendment to Credit
Agreement dated as of June 27, 2001 among F.Y.I., the Administrative Agent and
the Lenders (the "MAVRICC Disposition"), or (ii) August 31, 2001, and (b) agrees
to allow F.Y.I. to exclude after tax gains of up to $6,500,000 related to the
MAVRICC Disposition from the calculation of Consolidated Net Income for the
Affected Fiscal Quarter for purposes of computation of the minimum Consolidated
Net Worth required by Section 10.1 as of the end of the Affected Fiscal Quarter.

 


To induce the Administrative Agent and the Lenders to agree to the terms of this
Waiver Letter, F.Y.I. and the other Loan Parties (by their execution below)
agree that:

 

1.             The waiver specifically described herein shall not constitute and
shall not be deemed a waiver of any other Default or Event of Default, whether
arising as a result of the further violations of the Violated Covenant or
otherwise, or a waiver of any rights or remedies arising as a result of such
other Defaults or Events of Default.  The failure to comply with the Violated
Covenant for any date, or any period ending on any date, other than as described
above shall constitute an Event of Default.

 

2.             Except as specifically set forth herein, all terms and provisions
of the Loan Documents, all rights of Administrative Agent and the Lenders
thereunder and all obligations of F.Y.I. and the other Loan Parties thereunder
shall remain in full force and effect and are ratified and confirmed in all
respects.  F.Y.I. and each Loan Party agree to strictly comply with the Loan
Documents.

 

3.             The Credit Agreement and the other Loan Documents shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms.

 

IN ADDITION, TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO AGREE TO THE
TERMS OF THIS WAIVER LETTER, F.Y.I. AND EACH LOAN PARTY (BY ITS EXECUTION BELOW)
REPRESENTS AND WARRANTS THAT AS OF THE DATE OF ITS EXECUTION OF THIS WAIVER
LETTER THERE ARE NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH IT:

 

(a)           WAIVER.  WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF ITS
EXECUTION OF THIS WAIVER LETTER AND

 

(b)           RELEASE.  RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT AND THE
LENDERS, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SHAREHOLDERS, AFFILIATES AND ATTORNEYS (COLLECTIVELY THE "RELEASED PARTIES")
FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES
OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, IN LAW OR EQUITY, WHICH F.Y.I. OR ANY LOAN PARTY EVER HAD, NOW HAS,
CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE
HEREOF AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

 

F.Y.I. also represents and warrants to the Administrative Agent and each Lender
that the following statements are true, correct and complete: (a) after giving
effect to this Waiver Letter, no Default or Event of Default has occurred and is
continuing; (b) after giving effect to this Waiver Letter, the representations
and warranties set forth in the Loan Documents are true and correct in all
material respects on and as of the date hereof with the same effect as though
made on and as of such date except with respect to any representations and
warranties limited by their terms to a specific date; and (c) the execution,
delivery and performance of this Waiver Letter has been duly authorized by all
necessary action on the part of F.Y.I. and each Loan Party.

 


THIS WAIVER LETTER EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO
AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS WHETHER WRITTEN OR ORAL RELATING TO THE SUBJECT MATTER HEREOF,
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  This Waiver
Letter shall be governed by and construed in accordance with the internal laws
of the State of Texas without regard to conflicts of law principles.  This
Waiver Letter may be executed in one or more counterparts and on telecopied
counterparts each of which shall be deemed an original but all of which together
shall constitute one and the same agreement.

 

[Remainder of page intentionally left blank; signature pages to follow.]


 

 

Very truly yours,

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ S.M. Paul

 

Name:

Suzanne M. Paul

 

Title:

Vice President

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Steven A.Mackenzie

 

Name:

Steven A. Mackenzie

 

Title:

Vice President

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

By:

/s/ Daniel S. Komitar

 

Name:

Daniel S. Komitar

 

Title:

Director

 

 

 

WELLS FARGO BANK TEXAS, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Zach Johnson

 

Name:

Zach Johnson

 

Title:

Vice President

 

 

 

BANK ONE, NA, as a Lender

 

 

 

By: 

/s/ Thomas R. Froes

 

Name:

Thomas R. Froes

 

Title: 

Authorized Signatory

 

 

 

BNP PARIBAS, as a Lender

 

 

 

By: 

/s/ Jeff Tebeaux

/s/

Henry F. Setina

 

Name:

Jeff Tebeaux

Henry F. Setina

 

Title: 

Associate

Associate

 

 

 

FIRST UNION NATIONAL BANK, as a Lender

 

 

 

By: 

/s/ Nicholas A.J. Hahn

 

Name:

Nicholas A.J. Hahn

 

Title: 

Assistant Vice President


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

By:

/s/ F.C.H. Ashby

 

Name:

F.C.H. Ashby

 

Title:

Senior Manager Loan Operations

 

 

 

THE CHASE MANHATTAN BANK, as a Lender

 

 

 

By:

/s/ Michael D.S. Kerner

 

Name:

Michael D.S. Kerner

 

Title:

Vice President

 

 

 

WACHOVIA BANK, N.A., as a Lender

 

 

 

By:

/s/ Bradford L. Watkins

 

 

Name:

Bradford L. Watkins

 

Title:

Vice President

 

 

 

WASHINGTON MUTUAL BANK, as a Lender

 

 

 

By:

/s/ Bruce Kendrex

 

 

Name:

Bruce Kendrex

 

Title:

Vice President

 

 

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Paul Howell

 

 

Name:

Paul Howell

 

Title:

Vice President

 

 

 

RAYMOND JAMES BANK, FSB, as a Lender

 

 

 

By:

/s/ William C. Beiler

 

 

Name:

William C. Beiler

 

Title:

Executive Vice President

 

 

Chief Credit Officer

 


Accepted and agreed to

as of the date first written above:

 

BORROWER:

F.Y.I. INCORPORATED

 

By:

/s/ Barry L. Edwards

 

Name:

Barry L. Edwards

 

Title:

Executive Vice President and Chief

Financial Officer

 

 

LOAN PARTIES:

ADVANCED DIGITAL GRAPHICS, INC.

AMERICAN ECONOMICS GROUP ACQUISITION CORP.

AMERICAN ECONOMICS GROUP, INC.

APS SERVICES ACQUISITION CORP.

ASSOCIATE RECORD TECHNICIAN SERVICES ACQUISITION CORP.

B&B (BALTIMORE-WASHINGTON) ACQUISITION CORP.

BANKNOTE PRINTING COMPANY

CALIFORNIA MEDICAL RECORD SERVICE ACQUISITION CORP.

CH ACQUISITION CORP.

COPY RIGHT ACQUISITION CORP.

COPY RIGHT, INC.

CREATIVE MAILINGS, INC.

DATA ENTRY & INFORMATIONAL SERVICES ACQUISITION CORP.

DATA ENTRY & INFORMATIONAL SERVICES, INC.

DELIVEREX ACQUISITION CORP.

DISC ACQUISITION CORP.

DOCTEX ACQUISITION CORP.

DPAS ACQUISITION CORP.

EAGLE LEGAL SERVICES ACQUISITION CORP.

ECONOMIC RESEARCH SERVICES, INC.

EXIGENT COMPUTER GROUP ACQUISITION CORP.

EXIGENT COMPUTER GROUP, INC.

F.Y.I. CORPORATE ACQUISITION CORP.

F.Y.I. DIRECT INC.

FYIDOCS.COM INC.

F.Y.I.ETRIEVE INCORPORATED

F.Y.I. GOVERNMENT SERVICES INC.

F.Y.I. HEALTHSERVE INCORPORATED

F.Y.I. IMAGE INC.

F.Y.I. INPUT INC.

F.Y.I. INTEGRATED SOLUTIONS INC.

F.Y.I. INVESTMENTS HOLDING, INC.

F.Y.I. LEGAL INCORPORATED

F.Y.I. LEGALSERVE INCORPORATED

F.Y.I. MANAGEMENT, INC.

F.Y.I. PRINT INC.

F.Y.I. RADIOLOGY, INC.

F.Y.I. RECORDS INC.

F.Y.I. STORAGE INC.

GLOBAL DIRECT ACQUISITION CORP.

GLOBAL DIRECT, INC.

HEALTHSERVE V.C. CORP.

IMAGENT ACQUISITION CORP.

IMC MANAGEMENT, INC.

INFORMATION MANAGEMENT SERVICES ACQUISITION CORP.

INFORMATION MANAGEMENT SERVICES, INC.

INPUT MANAGEMENT, INC.

LEXICODE ACQUISITION CORP.

LEXICODE CORPORATION

LIFO MANAGEMENT, INC.

MAILING & MARKETING ACQUISITION CORP.

MAILING & MARKETING, INC.

MANAGED CARE PROFESSIONALS ACQUISITION CORP.

MANAGED CARE PROFESSIONALS, INC.

MAVRICC MANAGEMENT SYSTEMS, INC.

MICRO PUBLICATION SYSTEMS, INC.

MICROFILM DISTRIBUTION SERVICES, INC.

MICROFILMING SERVICES, INC.

MICROMEDIA OF NEW ENGLAND ACQUISITION CORP.

MICROMEDIA OF NEW ENGLAND, INC.

MMS ESCROW AND TRANSFER AGENCY, INC.

NBDE ACQUISITION CORP.

NEWPORT BEACH DATA ENTRY, INC.

NEWPORT BEACH DATA ENTRY, LLC

PENINSULA RECORD MANAGEMENT, INC.

PERMANENT RECORDS MANAGEMENT, INC.

PINNACLE MANAGEMENT, INC.

PMI IMAGING SYSTEMS ACQUISITION CORP.

PREMIER ACQUISITION CORP.

QCS INET ACQUISITION CORP.

QUALITY COPY ACQUISITION CORP.

QUALITY DATA CONVERSIONS, INC.

RAC (CALIFORNIA) ACQUISITION CORP.

RECORDEX ACQUISITION CORP.

RESEARCHERS ACQUISITION CORP.

RTI LASER PRINT SERVICES ACQUISITION CORP.

RUST CONSULTING ACQUISITION CORP.

RUST CONSULTING, INC.

STAT HEALTHCARE CONSULTANTS ACQUISITION CORP.

STAT HEALTHCARE CONSULTANTS, INC.

SYNERGEN, LLC

TAPS ACQUISITION CORP.

T.C.H. GROUP, INC.

TCH MAILHOUSE, INC.

THE RUST CONSULTING GROUP, INC.

ZIA INFORMATION ANALYSIS GROUP, INC.


 

By:

/s/  Barry L. Edwards

 

 

Barry L. Edwards, Authorized Officer for each of the above entities

 

 

F.Y.I. INVESTMENTS, INC.

 

By:

/s/  Ron Zazworsky

 

Name: 

Ron Zazworsky

Title:

President

 

F.Y.I. MANAGEMENT, L.P.

By:

F.Y.I. Management, Inc., its general partner

 

 

By:

/s/ Barry L. Edwards

 

 

Name:

Barry L. Edwards

 

Title:

Vice President

 

IMC, L.P.

By:

IMC Management, Inc., its general partner

 

 

By:

/s/ Barry L. Edwards

 

 

Name:

Barry L. Edwards

 

Title:

Vice President

 

INPUT OF TEXAS, L.P.

By:

Input Management, Inc., its general partner

 

 

 

By:

/s/ Barry L. Edwards

 

 

Name: 

Barry L. Edwards

 

Title:   

Vice President

 

 

 

LIFO SYSTEMS, L.P.

By:

LIFO Management, Inc., its general partner

 

 

 

 

By:

/s/ Barry L. Edwards

 

 

Name:

Barry L. Edwards

 

Title:

Vice President

 

 

 

PERMANENT RECORDS, L.P.

By:

Permanent Records Management, Inc., its general partner

 

 

By:

/s/ Barry L. Edwards

 

 

Name:

Barry L. Edwards

 

Title:

Vice President

 

PINNACLE LEGAL MANAGEMENT LIMITED PARTNERSHIP

By:

Pinnacle Management, Inc., its general partner

 

 

By:

/s/ Barry L. Edwards

 

 

Name:

Barry L. Edwards

 

Title:  

Vice President

 


 